Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to the communication filed on December 10, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-2, 10-12, 15-17, 19-20 (re-numbered as 1-10) are allowed.

Claims 3-9, 13-14, 18,21-23 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kent J. Tobin (Reg. # 39,496) on April 6, 2022.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1.  (Currently Amended)  A computer-implemented method comprising:
co-locating persistence containers of different microservices of a specific tenant, within a same database, wherein the co-locating comprises:
an in-memory database engine receiving a service request from one of a plurality of tenants sharing an application;
the in-memory database engine instantiating a service instance from the service request;
the in-memory database engine determining, from a tenant identifier associated with the service request and a configuration file including a mapping, whether a tenant-specific database is configured with the one of the plurality of tenants;
if the tenant-specific database is determined to be configured with the one of the plurality of tenants, the in-memory database engine storing the service instance in a first schema of the tenant-specific database, where the in-memory database engine grants to an outside extension application, access to the first schema; 
if the tenant-specific database is determined to not be configured with the one of the plurality of tenants, the in-memory database engine storing the service instance in a second schema of a service-specific database, wherein the configuration file is stored in the service-specific database;
an instance manager separate from the in-memory database engine receiving a logging request;
the instance manager receiving a parameter indicating a service plan;
the instance manager instantiating a logging service instance from the logging request and the parameter; and
based upon the logging service instance and the configuration file, the instance manager storing the logging service instance in the second schema of a service-specific database, 
wherein,
the tenant-specific database comprises the in-memory database, and
the associating is performed by the in-memory database engine of the tenant-specific in-memory database. 
2.  (Original)  A method as in claim 1 further comprising:
associating the tenant identifier with the service request. 
3-9.  (Canceled)  
10.  (Previously Presented)  A method as in claim 1 wherein:
the service-specific database comprises another in-memory database; and
the instance manager comprises the in-memory database engine of the service-specific database. 
11.  (Original)  A method as in claim 1 wherein instantiating the service instance comprises calling a representational state transfer (REST) application program interface (API). 
12.  (Currently Amended)  A non-transitory computer readable storage medium embodying a computer program for performing a method, said method comprising:
co-locating persistence containers of different microservices of a specific tenant, within a same database, wherein the co-locating comprises:
an in-memory database engine of a tenant-specific in-memory database receiving a service request from one of a plurality of tenants sharing an application;
the in-memory database engine instantiating a service instance from the service request;
the in-memory database engine associating a tenant identifier with the service instance;
the in-memory database engine determining, from the tenant identifier and a configuration file including a mapping, whether the tenant-specific database is configured with the one of the plurality of tenants;
if the tenant-specific database is determined to be configured with the one of the plurality of tenants, storing the service instance in a first schema of the tenant-specific database, where the in-memory database engine grants to an outside extension application, access to the first schema; 
if the tenant-specific database is determined to not be configured with the one of the plurality of tenants, storing the service instance in a second schema of a service-specific database, wherein the configuration file is stored in the service-specific database;
an instance manager separate from the in-memory database engine receiving a logging request;
the instance manager receiving a parameter indicating a service plan;
the instance manager instantiating a logging service instance from the logging request and the parameter; and
based upon the logging service instance and the configuration file, the instance manager storing the logging service instance in the second schema of a service-specific database, 
wherein,
the tenant-specific database comprises the in-memory database, and
the associating is performed by the in-memory database engine of the tenant-specific in-memory database. 
13-14.  (Canceled)  
15.  (Original)  A non-transitory computer readable storage medium as in claim 12 wherein instantiating the service instance comprises calling a representational state transfer (REST) application program interface (API). 
16.  (Currently Amended)  A computer system comprising:
one or more processors;
a software program, executable on said computer system, the software program configured to cause an in-memory database engine of a tenant-specific in-memory database to:
co-locate persistence containers of different microservices of a specific tenant, within a same database, wherein the co-locating comprises:
receive a service request from one of a plurality of tenants sharing an application;
instantiate a service instance from the service request;
determine, from a tenant identifier associated with the service request and a configuration file including a mapping, whether the tenant-specific database is configured with the one of the plurality of tenants;
if the tenant-specific database is determined to be configured with the one of the plurality of tenants, store the service instance in a first schema of the tenant-specific database, where the in-memory database engine grants to an outside extension application, access to the first schema; 
if the tenant-specific database is determined to not be configured with the one of the plurality of tenants, store the service instance in a second schema of a service-specific database, wherein the configuration file is stored in the service-specific database;
the software program further configured to cause an instance manager separate from the in-memory database engine to:
receive a logging request;
receive a parameter indicating a service plan;
instantiate a logging service instance from the logging request and the parameter; and
based upon the logging service instance and the configuration file, store the logging service instance in the second schema of a service-specific database, 
wherein,
the tenant-specific database comprises the in-memory database, and
the associating is performed by the in-memory database engine of the tenant-specific in-memory database. 
17.  (Original)  A computer system as in claim 16 wherein the software program is further configured to cause the in-memory database engine to:
associate the tenant identifier with the service request. 
18.  (Canceled)  
19.  (Previously Presented)  A computer system as in claim 16 wherein: 
the service-specific database comprises another in-memory database; and
the instance manager comprises the in-memory database engine of the service-specific database.
20.  (Original)  A computer system as in claim 16 wherein the software program is further configured to cause the in-memory database engine to:
instantiate the service instance by calling a representational state transfer (REST) application program interface (API).
21-23.  (Canceled). 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 12, and 16. Particularly the prior art of record fails to teach co-locating persistence containers of different microservices of a specific tenant, within a same database, wherein the co-locating comprises: if the tenant-specific database is determined to be configured with the one of the plurality of tenants, the in-memory database engine storing the service instance in a first schema of the tenant-specific database, where the in-memory database engine grants to an outside extension application, access to the first schema; an instance manager separate from the in-memory database engine receiving a logging request; the instance manager receiving a parameter indicating a service plan; the instance manager instantiating a logging service instance from the logging request and the parameter; and based upon the logging service instance and the configuration file, the instance manager storing the logging service instance in the second schema of a service-specific database, wherein, the tenant-specific database comprises the in-memory database, and the associating is performed by the in-memory database engine of the tenant-specific in-memory database.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2, 10-11, 15, 17, 19-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MD I UDDIN/Primary Examiner, Art Unit 2169